Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
2.	This Office Action is in response to amendments filed 01/22/2021. Claims 1-7 were previously pending. Claims 1-7 are allowed.

Examiner’s Note
3.	For examination purposes, Examiner interprets the "copied to cover” of claims 1 and 5 as “saving the new software to a specific location of the old software” in light of Remarks, page 8, [3].

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Application has been amended as follows:
1. (Currently Amended) A method for wireless transmission of auxiliary stream data based on a video conference system, comprising the following steps:
connecting a first auxiliary stream device to a master device of the video conference system via wireless pairing and automatically updating a screening software, in response to a request for wireless pairing of the first auxiliary stream device, according to a wireless pairing information preset in the first auxiliary stream device, wherein the screening software is stored in the first auxiliary stream device;
wherein, the automatically updating the screening software specifically comprises:

running the screening software by a second auxiliary stream device, in response to an operation request inputted by a user to the screening software, according to the said operation request, wherein the second auxiliary stream device is connected to the first USB interface of the first auxiliary stream device via a second USB interface and is supplied with power[[;]],
wherein, when the second auxiliary stream device accesses into the first auxiliary stream device for the first time, a loader program stored in a CDROM device in the first auxiliary stream device is manually pressed, then the loader program is run at a backstage, the loader program is not manually pressed when the second auxiliary stream device accesses into the first auxiliary stream device in the future[[;]], the loader program is firstly able to judge whether a storage list of the screening software in the second auxiliary stream device includes a screening software[[;]], if not, the screening software is copied to the storage list and then the screening software is operated[[;]], if yes, the software version in the storage list is compared with that in the CDROM device in the first auxiliary stream device[[;]], if the software version in the storage list is not lower than that in the CDROM device, the screening software in the storage list is operated directly[[;]], if the software version in the storage list is lower than that in the CDROM device, the screening software in the CDROM device is copied to cover that in the storage list and then the screening software is operated[[;]],


5. (Currently Amended) A system for wireless transmission of auxiliary stream data based on a video conference system, comprising: a pairing module, an operation module and a data transmission module,
	wherein:
	the pairing module connects a first auxiliary stream device to a master device of the video conference system through wireless pairing and automatically updates a screening software, in response to a request for wireless pairing of the first auxiliary stream device, according to wireless pairing information preset in the first auxiliary stream device and for, wherein the screening software is stored in the first auxiliary stream device;
wherein, the automatically updating the screening software specifically comprises:
judging software versions of the screening software in the master device of the video conference system and the first auxiliary stream device, wherein if the software version of the screening software in the master device of the video conference system is higher than that in the first auxiliary stream device, the screening software in the master device of the video conference system is copied to cover the screening software in the first auxiliary stream device, and wherein if the software version of the screening software in the master device of the video conference system is lower than that in the first auxiliary stream device, there is no need to update the screening software in the first auxiliary stream device;
	the operation module operates the screening software through a second auxiliary stream device according to an operation request, in response to the operation request inputted by the user to the screening software, wherein the second auxiliary stream device is connected to ,
wherein, when the second auxiliary stream device accesses into the first auxiliary stream device for the first time, a loader program stored in a CDROM device in the first auxiliary stream device is manually pressed, then the loader program is run at a backstage, the loader program is not manually pressed when the second auxiliary stream device accesses into the first auxiliary stream device in the future[[;]], the loader program is firstly able to judge whether a storage list of the screening software in the second auxiliary stream device includes a screening software; if not, the screening software is copied to the storage list and then the screening software is operated[[;]], if yes, the software version in the storage list is compared with that in the CDROM device in the first auxiliary stream device[[;]], if the software version in the storage list is not lower than that in the CDROM device, the screening software in the storage list is operated directly[[;]], if the software version in the storage list is lower than that in the CDROM device, the screening software in the CDROM device is copied to cover that in the storage list and then the screening software is operated[[;]],
the data transmission module is used to transfer the audio and video data of the second auxiliary stream device to the first auxiliary stream device via the screening software, to transfer the audio and video data to the master device of the video conference system by the first auxiliary stream device via wireless pairing connection, thereby achieving wireless transmission of auxiliary stream data.

REASONS FOR ALLOWANCE
5.	The previous Claim Objections has been withdrawn in light of amendment.
	The previous Claim Rejections - 35 USC § 112(a) has been withdrawn in light of arguments.
The previous Claim Rejections - 35 USC § 101 has been withdrawn in light of amendment.


The prior art of record fails to teach neither singly nor in combination, the claimed limitations of
“running the screening software by a second auxiliary stream device, in response to an operation request inputted by a user to the screening software, according to the said operation request, wherein the second auxiliary stream device is connected to the first USB interface of the first auxiliary stream device via a second USB interface and is supplied with power,
wherein, when the second auxiliary stream device accesses into the first auxiliary stream device for the first time, a loader program stored in a CDROM device in the first auxiliary stream device is manually pressed, then the loader program is run at a backstage, the loader program is not manually pressed when the second auxiliary stream device accesses into the first auxiliary stream device in the future, the loader program is firstly able to judge whether a storage list of the screening software in the second auxiliary stream device includes a screening software, if not, the screening software is copied to the storage list and then the screening software is operated, if yes, the software version in the storage list is compared with that in the CDROM device in the first auxiliary stream device, if the software version in the storage list is not lower than that in the CDROM device, the screening software in the storage list is operated directly, if the software version in the storage list is lower than that in the CDROM device, the screening software in the CDROM device is copied to cover that in the storage list and then the screening software is operated,”
as stated in claims 1 and 5. These limitations, in conjunction with other limitations in the independent claim, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-7 indicated claims 1-7 are allowable over the prior art of record.


Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Beel et al., US 2014/0082227_A1, “The user connectivity to corporate network can be controlled through settings on the base unit. The physical medium can distribute the portable application to users without installing or copying software to client operating device. The software updates can be easily maintained on the connection units”, FIGs. 1B, 4-5.
McLean et al., US 2017/0235560 A1, “Method for performing stylus firmware upgrade in interactive display system, involves determining reply is received within predetermined time range and initiates transfer of firmware update to stylus if newer firmware version is available”, [0036].
Wu et al., US 2016/0080693 A1, “Conference signal playing method, involves establishing conference participant by mobile device and connecting channel, and sending broadcast signal to mobile device through established connection channel”.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHHIAN (AMY) LING whose telephone number is (571)270-1074.  The examiner can normally be reached on M-F 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN J GILLIS can be reached on (571) 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/C.L/Examiner, Art Unit 2446


/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446